DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on 01/19/2022 has been entered and made of record.

Response to Arguments
Claim Rejections - 35 USC § 101
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Agreed. Examiner withdraws the previously made rejection.
Applicant’s arguments, see remarks page 10, filed on 01/19/2022, with respect to 35 USC § 101 have been fully considered and are persuasive.  The 35 USC § 101 rejection of claims 7, 8, 13, and 20 has been withdrawn. 

Claim Interpretation - 35 USC § 112(a)
Summary of Arguments:
Applicant requests the withdrawal of the rejection.
Examiner’s Response:
Claims 1-20 have been amended to overcome the indefiniteness rejection. Therefore, the rejections of claims 1-20 have been withdrawn.

Claim Objections
Summary of Arguments:
Applicant requests the withdrawal of the objections.
Examiner’s Response:
Claims 1, 2, 6, 8, 14-15, and 20 have been amended to overcome the objection. Therefore, the objections of claims 1, 2, 6, 8, 14-15, and 20 have been withdrawn.

Claim Rejection - 35 USC § 103
Examiner’s Response:
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alj et al. (US 20140354632) and in view of Lohr et al. (US 20200342673).

	Regarding claim 1, Alj and Lohr teach (Currently Amended) a system (Alj: i.e. operating system – para. 0106) comprising: 
	one or more processors (Alj: i.e. CPU 51 – fig. 5, para. 0106); and 
	one or more hardware storage devices (Alj: i.e. CPU 51 – fig. 5, para. 0106) that store computer-executable instructions that are operable (Alj: i.e. ROM, Prog 560 – fig. 5, para. 0076), when executed by the one or more processors, to cause the system to: 
	obtain a depth map (Alj: i.e. depth map(s) – paras. 0040, 0043, 0045) of an environment (Alj: i.e. scene, world space - figs. 1-2, paras. 0039, 0042) that includes depth information (Alj: i.e. any data structure representative of a depth or of a disparity, disparity information, associated with pixels of images 110-150, RGB.alpha. (Red, Green, Blue, .alpha. channels)  – fig. 1, para. 0045) for the environment at…; 
	generate a 3D representation of the environment (Alj: i.e. 3D representation of the scene – figs. 1-2, para. 0039) by unprojecting the depth information (Alj: mesh/3D representation is not projected into the current image 110-150, depth of the mesh element is compared to a depth information comprised in a depth map associated with the current image – para. 0043) represented in the depth map into 3D space (Alj: i.e. 3D representation of the scene, world space – fig. 1, paras. 0039, 0042, 0045-0046); 
	obtain one or more first images (Alj: i.e. two or more images, first images, multi-view video stream – paras. 0038, 0045) of the environment captured at … that is subsequent (Alj: i.e. two or more views, two or more images, a plurality of images representing the scenes according to different points of view, multi-view video streaming – para. 0038, 0045),
 … the one or more first images of the environment being captured at a first intermediate pose (Alj: i.e. point of views 11-15 – figs. 1-2, para. 0038) associated with the system …; 
	identify first texture information (Alj: i.e. first texture information, texture information associated with the first images on which the first texture information has been projected, RGB data representative of the grey level associated with each colour (RGB) information) associated with the pixels of the image corresponding to a view of the scene, new texture information – paras. 0038, 0057) for one or more 3D points (Alj: i.e. depth associated with the point of the scene, depth map – para. 0045) of the 3D representation of the environment (Alj: i.e. 3D representation of the scene – figs. 1-2, para. 0039), the first texture information being identified from the one or more first images that are captured at the first intermediate pose (Alj: i.e. images 110-150, point of views 11-15 – figs. 1-2, paras. 0038, 0057) at …, the first texture information being identified by at least performing a first intermediate projection (Alj: i.e. projected first texture information – figs. 1-2, para. 0038) of the 3D representation, which is 
	a projection of the 3D representation (Alj: i.e. surface 1, images 110-115, first texture information extracted from one of the first images is associated to the mesh element and projected on all or part of the first image - figs. 1-2, para. 0038) that is based on the first intermediate pose to associate the first texture information from the one or more first images with the one or more 3D points of the 3D representation (Alj: i.e. surface 1, images 110-115, first texture information extracted from one of the first images is associated to the mesh element and projected on all or part of the first image - figs. 1-2, para. 0038); 
	- Page 85 -Docket No.: 13768.3959identify a display pose (Alj: i.e. point of views 11-15 – figs. 1-2, para. 0038) at which the system will display a composite image (Alj: i.e. display 53, 3D model, volumetric representation, synthesized images – fig. 5, paras. 0040, 0075), the display pose being associated with the system (Alj: figs. 1-2) and with … that is subsequent to …; 
				generate a display projection (Alj: i.e. projecting mesh elements into an image, depth information, at least one of the mesh elements is visible or partially visible in different images associated to the views of the scene – figs. 1-2, paras. 0041-0042) of the 3D representation by using the display pose to project at least the one or more 3D points of the 3D representation that are associated with the first texture information obtained from the first intermediate projection of the 3D representation (Alj: figs. 1-2); and 
	create the composite image based on the display projection of the 3D representation and the first texture information associated with the one or more 3D points of the 3D representation obtained from the first intermediate projection of the 3D representation (Alj: figs. 1-2).  

However, Alj does not teach a first timepoint, a second timepoint, and a display timepoint.
Also in the same field of endeavor, Lohr et al. (US 20200342673) discloses the following claim limitations:
	a first timepoint (Lohr: i.e. a time(s) (e.g., time stamp(s)) at which the image data was captured by one or both of the cameras 110, 112 – para. 0049)
	a second timepoint (Lohr: i.e. a time(s) (e.g., time stamp(s)) at which the image data was captured by one or both of the cameras 110, 112 – para. 0049)
	a display timepoint (Lohr: i.e. time of displaying the captured image data – para. 0049)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Multi-View Mesh Texturing System, as disclosed by Alj, and further incorporate pass-through images, a first timepoint, a second timepoint, and a display timepoint, as taught by Lohr, for the benefit of head-mounted displays presenting information and images to a user as part of a virtual-reality or augmented-reality environment and enable pass-through imaging that allow respective users to view the real-world without removing their respective head-mounted display (Lohr: paras. 0002, 0011).

	Regarding claim 2, Alj and Lohr teach (Original) the system of claim 1, wherein: the system further comprises 
	a stereo camera pair (Lohr: i.e. camera 110, 112 – fig. 2); and 
	the depth map of the environment is based on a stereo pair of images (Lohr: i.e. camera 110, 112, 122 – figs. 1-4) captured by the stereo camera pair at the first timepoint and with a first pose (Alj: i.e. viewpoints 11-15; Lohr – user 100 residing within an environment 102 and wearing a HMD 104 - figs. 1, 3-4) associated with the system.  
The same motivation for claim 2 is applied as above for claim 1.

	Regarding claim 3, the above combination teaches (Original) the system of claim 2, wherein the one or more first images comprise 
	a subsequent stereo pair of images captured by the stereo camera pair (Lohr: i.e. image data from the first camera 110 and/or the second camera 112 may be continuously captured – para. 0058).  
The same motivation for claim 3 is applied as above for claim 1.

	Regarding claim 4, the above combination teaches (Original) the system of claim 1, wherein 
	the first intermediate pose is a three degrees of freedom (3DOF) pose (Lohr: i.e. the pose of the user 100 in coordinate space (e.g., (X, Y, Z)) – para. 0057).  
The same motivation for claim 4 is applied as above for claim 1.

	Regarding claim 5, the above combination teaches (Original) the system of claim 1, wherein 
	the display pose is a predicted pose (Lohr: i.e. camera(s) 110 and/or 112 may be tracked to maintain time stamp information so that the pose of the camera(s) at a time of capturing the image(s) is known, and so that the pose of the camera(s) at the time the resultant image data is received and processed can be used to accurately represent the imagery spatially – para. 0049) associated with the system.  


	Regarding claim 6, Alj and Lohr teach (Currently Amended) the system of claim 1, wherein the composite image comprises 
	a modified u-v map (Alj: i.e. YUV data – figs. 1-4, para. 0048) representing at least a portion of the first texture information (Alj: i.e. texture information associated with the images corresponding to YUV data – figs. 1-4, para. 0048).  
The same motivation for claim 6 is applied as above for claim 1.

	Regarding claim 7, Alj and Lohr teach (Original) the system of claim 1, wherein the computer-executable instructions are further operable, when executed by the one or more processors, to cause the system to: 
	display the composite image on a display of the system at the display timepoint (Lohr: i.e. time of displaying the captured image data, display 53, 3D model, volumetric representation – fig. 5, paras. 0040, 0049).  
The same motivation for claim 7 is applied as above for claim 1.

	Regarding claim 8, the above combination teaches (Currently Amended) the system of claim 1, wherein the computer-executable instructions are further operable, when executed by the one or more processors, to cause the system to: 
	obtain one or more second images of the environment captured at a third timepoint (Lohr: i.e. time of capturing the image(s) is known and the pose of the camera(s) at the time the resultant image data is received – paras. 0049, 0070) that is subsequent to the first timepoint and with a second intermediate pose associated with the system (Lohr: i.e. a time of capturing the image(s) is known, and so that the pose of the camera(s) at the time the resultant image data is received – paras. 0049, 0070; and
	identify second texture information (Alj: i.e. first texture information, texture information associated with the first images on which the first texture information has been projected, RGB data representative of the grey level associated with each colour (RGB) information) associated with the pixels of the image corresponding to a view of the scene, new texture information – paras. 0038, 0057) from the one or more second images associated with the second intermediate pose for at least some of the one or more 3D points of the 3D representation by at least performing a second intermediate projection of the 3D representation (Alj: i.e. figs. 1-2; Lohr: figs. 1 and 3-4), which is a projection of the 3D representation (Alj: figs. 1-2; Lohr: virtual content 302 – fig. 3) that is based on the - Page 87 -Docket No.: 13768.3959second intermediate pose to associate the second texture information with the at least some of the one or more 3D points of the 3D representation (Alj: figs. 1-2).  
The same motivation for claim 8 is applied as above for claim 1.

	Regarding claim 9, the above combination teaches the system of claim 8, wherein 
	the composite image is further based on the second texture information for the at least some of the one or more points of the 3D representation (Alj: i.e. first texture information, texture information associated with the first images on which the first texture information has been projected, RGB data representative of the grey level associated with each colour (RGB) information) associated with the pixels of the image corresponding to a view of the scene, new texture information – paras. 0038, 0057).  
The same motivation for claim 9 is applied as above for claim 1.

(Original) the system of claim 9, wherein: the system further comprises 
	one or more first cameras and one or more second cameras (Lohr: i.e. sensors 122, first camera 110, second camera 112 - figs. 1-4, para. 0040); 
	the one or more first images are captured by the one or more first cameras (Lohr: i.e. sensors 122, first camera 110, second camera 112 - figs. 1-4, para. 0040); and 
	the one or more second images are captured by the one or more second cameras (Lohr: i.e. sensors 122, first camera 110, second camera 112 - figs. 1-4, para. 0040).  
The same motivation for claim 10 is applied as above for claim 1.

	Regarding claim 12, Alj and Lohr teach (Original) the system of claim 9, wherein 
	the second intermediate pose is a same timepoint as the first intermediate pose (Alj: i.e. point of view 11-15, time(s) (e.g., time stamp(s)) at which the image data was captured by one or both of the cameras 110, 112 – figs. 1-2, para. 0049), or the third timepoint is a same timepoint as the second timepoint (Alj: i.e. point of view 11-15 , time(s) (e.g., time stamp(s)) at which the image data was captured by one or both of the cameras 110, 112– figs. 1-2, para. 0049).  
The same motivation for claim 12 is applied as above for claim 1.

	Regarding claim 13, the above combination teaches (Original) the system of claim 1, wherein the computer-executable instructions are further operable, when executed by the one or more processors, to cause the system to 
	perform parallax correction (Lohr: i.e. interpupillary distance (IPD) sensor to measure the distance between pupils of the eyes of the user, depth map, the 3D mesh, and/or the image data may be modified based at least in part on a difference (or offset) in coordinate positions (or location) of the first camera and the second camera and the eyes (e.g., a first eye and/or a second eye) or point-of-view of the user – paras. 0020-0021, 0054, 0060) for the composite image by further reprojecting the 3D representation based on a perspective of one or more eyes of a user (Lohr: i.e. interpupillary distance (IPD) sensor to measure the distance between pupils of the eyes of the user, depth map, the 3D mesh, and/or the image data may be modified based at least in part on a difference (or offset) in coordinate positions (or location) of the first camera and the second camera and the eyes (e.g., a first eye and/or a second eye) or point-of-view of the user – paras. 0020-0021, 0054, 0060).
The same motivation for claim 13 is applied as above for claim 1.

Regarding claim 14, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recites analogous limitations to claim(s) 8 above, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 9 above, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 12 above, and is/are therefore rejected on the same premise.

claim 19, the claim(s) recites analogous limitations to claim(s) 13 above, and is/are therefore rejected on the same premise.

Regarding claim 20, the claim(s) recites analogous limitations to claim(s) 1 and 14 above, and is/are therefore rejected on the same premise.

Claim(s) 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alj et al. (US 20140354632), in view of Lohr et al. (US 20200342673), and further in view of Meier et al. (US 20170214899).

	Regarding claim 11, Alj and Lohr teach (Original) the system of claim 10, wherein 
	the one or more first cameras are low light cameras (Alj: i.e. infrared sensors – para. 0045), and wherein 
	the one or more second cameras are…  

However, Alj and Lohr do not teach thermal cameras.
Also in the same field of endeavor, Meier et al. (US 20170214899) discloses the following claim limitations:
	thermal cameras (Meier: thermal imaging camera – para. 0166.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing to use Multi-View Mesh Texturing System, as disclosed by Alj, and further incorporate thermal cameras, as taught by Meier, for the benefit of camera capturing light that is visible to the (Meier: para. 0166).

Regarding claim 17, the claim(s) recites analogous limitations to claim(s) 11 above, and is/are therefore rejected on the same premise.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I YOUNG whose telephone number is (571)270-1049 and the fax phone number is (571)270-2049.  The examiner can normally be reached on MON –THU 7:30AM TO 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        02/09/2022